DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/269,432 filed on 02/06/2019 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5-16 and 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerzner et al. [US 2016/0266577 A1], hereinafter referred to as Kerzner.
 	As to Claim 1, 10 and 16, Kerzner discloses a method of controlling an unmanned aircraft ([see at least Fig. 1 and 0075]), the method comprising: receiving, with a wireless communication device of the unmanned aircraft ([see at least Fig. 1, 0080, 0088 and 0089]), an investigation request from an Internet-of-things device ([see at least Fig. 1, Abstract, 0062, 0063, 0093, 0108, 0118 and 0120]); determining, with one or more processors of the unmanned aircraft, one or more investigation locations as a function of the investigation request ([see at least Fig. 1, Abstract, 0088, 0108, 0118 and 0120]); navigating, with a flight engine of the unmanned aircraft, to at least one investigation location selected ([see at least Fig. 1, 0041, 0056, 0057, 0075 and 0076]); monitoring, with one or more sensors of the unmanned aircraft, an environment at the at least one investigation location ([see at least Fig. 1, 0032, 0046, 0048 and 0076]); determining, with the one or more processors, whether a class of event is occurring at the at least one investigation location ([see at least Fig. 1, 0037, 0045 and 0118]); and where the class of event is occurring at the at least one investigation location ([see at least Fig. 1, 0037, 0045 and 0118]): recording, with the one or more sensors, event data confirming that the class of event is or was occurring at the at least one investigation location ([see at least 0047,  0051, 0078, 0107 and 0118]); and transmitting, with the wireless communication device, an event report comprising the event data confirming that the class of event is or was occurring at the at least one investigation location to the Internet-of-things device transmitting the investigation request ([see at least Fig. 1, 0037, 0075, 0080, 0088 and 0089]).  

As to Claim 2 and 11, Kerzner discloses a method, further comprising applying, with the one or more processors, one or more labels to the event data in the event report prior to transmitting the event report ([see at least Fig. 1, 0037, 0045 and 0118]).  

As to Claim 3, Kerzner discloses a method, the one or more labels identifying the class of event and confirming that the class of event is or was occurring at the at least one investigation location ([see at least Fig. 1, 0037, 0045, 0050, 0118 and 0187]).  

As to Claim 5 and 15, Kerzner discloses a method, further comprising, where the class of event fails to occur at the at least one investigation location, navigating, with the flight ([see at least Fig. 1, 0075, 0120, 0123 and 0124]).  

As to Claim 6 and 12, Kerzner discloses a method, the investigation request identifying the class of event ([see at least Fig. 1, 0037, 0045, 0050, 0118 and 0187]).   

As to Claim 7, Kerzner discloses a method, the investigation request identifying the class of event is occurring at a location that is beyond a sensor range of the Internet-of-things device ([see at least 0040, 0082, 0100, 0102 and 0116]).  

As to Claim 8, Kerzner discloses a method, the determining the one or more investigation locations comprising receiving a plurality of investigation locations from the Internet-of-things device transmitting the investigation request ([see at least Fig. 1, 0072, 0082, 0123, 0124 and 0146]).  

As to Claim 9, Kerzner discloses a method, the determining the one or more investigation locations comprising querying event data stored in a memory of the unmanned aircraft, the event data identifying one or more locations where the one or more sensors of the unmanned aircraft have previously detected the class of event occurring ([see at least Fig. 2, 0045, 0048 and 0157]).  

Claim 13, Kerzner discloses a method, the one or more processors further analyzing environmental data captured by the one or more sensors and determining an event severity corresponding to the class of event ([see at least 0126]). 

As to Claim 14, Kerzner discloses a method, the one or more event labels identifying the event severity corresponding to the class of event ([see at least 0126]).  

As to Claim 18, Kerzner discloses a method, the Internet-of-things device comprising a utility meter ([see at least Fig. 2, 0072 and 0074]).  

As to Claim 19, Kerzner discloses a method, further comprising also transmitting, using the communication device, an event alert notification to a remote electronic device identifying that the class of event is or was occurring at the location ([see at least Fig. 2, 0036, 0093, 0099, 0102, 0136 and 0118]).  

As to Claim 20, Kerzner discloses a method, further comprising: compiling the event labels from the event report with other event labels received in other event reports into an class of event trend log; and also transmitting, using the communication device, the class of event trend log to a remote electronic device ([see at least 0068, 0090, 0093 and 0157]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerzner, in view of Djiofack [US 2019/0164019 A1], hereinafter referred to as Djiofack.
	As to claims 4 and 7, Kerzner discloses all of the limitations of claim 1 as stated above. Kerzner does not explicitly disclose the one or more labels configured for transformation into machine learned knowledge in an Internet-of-things knowledge domain of an artificial intelligence engine of the Internet-of-things device transmitting the investigation request. However Djiofack teaches the one or more labels configured for transformation into machine learned knowledge in an Internet-of-things knowledge domain of an artificial intelligence engine of the Internet-of-things device transmitting the investigation request ([see at least 0004, 0013, 0045,  and 0051], “labeled training data that includes first labeled sensor data that corresponds locations with people and second labeled sensor data that corresponds to locations without people; and training, by the monitoring system, using machine learning, the first labeled sensor data, and the second labeled sensor data, the model to identify locations of people based on the second sensor data.”). 
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Kerzner, to incorporate machine learning for labeling of event based data, as taught by Djiofack, for the purpose of accurately classifying events and detecting injured or trapped individuals (0004).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668